Citation Nr: 0939422	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  07-31 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUES

1.  Entitlement to service connection for basal cell 
carcinoma to include as secondary to herbicide exposure.  

2.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD.

3.  Entitlement to a compensable rating for right ear hearing 
loss.  

4.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for irritable bowel 
syndrome (IBS).  



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to March 
1981, and from December 1981 to February 1990.  He had 
service in the Reserves from March 24, 1981 to April 2, 1981.  
The Veteran is the recipient of combat decorations, including 
the Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied an increased rating for right 
ear hearing loss, determined that new and material evidence 
had not been received to reopen the claim of service 
connection for IBS, and denied service connection for basal 
cell carcinoma to include as secondary to herbicide exposure.  
The Veteran perfected an appeal as to these issues.  

The appeal also arises from an August 2007 rating decision 
that granted service connection for PTSD and assigned a 10 
percent rating effective March 16, 2004.  The Veteran 
disagreed with the determination and was sent a statement of 
the case in November 2008.  According to a VA Report of 
Contact dated thereafter, the Veteran's representative was 
advised that the matter of a higher rating was on appeal and 
that a VA form 646 was needed, which was later provided.  The 
Veteran also subsequently submitted a VA Form 9 on that 
issue.  Although that VA Form 9 would not considered a timely 
substantive appeal, the Board finds that this issue was 
timely appealed in light of the fact that the RO informed the 
representative that this issue was successfully appealed.  

The issue of whether new and material evidence has been 
submitted to reopen the claim of service connection for IBS 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  On November 14, 2007, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the Veteran that a withdrawal of his appeal as to the issue 
of service connection for basal cell carcinoma to include as 
secondary to herbicide exposure is requested.

2.  The veteran currently has Level I hearing in his service-
connected right ear and Level I hearing in his nonservice-
connected left ear.

3.  As of September 10, 2007, but not before, the Veteran's 
PTSD caused occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, but did  
not cause occupational and social impairment with reduced 
reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran as to the issue of service connection for basal 
cell carcinoma to include as secondary to herbicide exposure 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 20.202, 20.204 (2009).

2.  The criteria for a compensable evaluation for right ear 
hearing loss disability are not met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.383, 4.85, Part 4, 
Diagnostic Code 6100 (2009).

3.  The criteria for a rating in excess of 10 percent prior 
to September 10, 2007, for PTSD are not met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.7, 4.126, 
4.130, Diagnostic Code 9411 (2009).

4.  As Of September 10, 2007, the criteria for a 30 percent 
rating for PTSD are met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic 
Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Basal Cell Carcinoma to Include as 
Secondary to 
Herbicide Exposure

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the Veteran or by his or her authorized representative.  38 
C.F.R. § 20.204.  In November 2007, the Veteran withdrew the 
issue of service connection for basal cell carcinoma to 
include as secondary to herbicide exposure.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal on that issue and it is 
dismissed.


Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claims, 
VCAA letters were issued in April and June 2004.  The letters 
fully satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letter told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  ).  In particular, the VCAA 
notification: (1) informed the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) informed the claimant about the information 
and evidence that VA will seek to provide; and (3) informed 
the claimant about the information and evidence that the 
claimant is expected to provide.  

The Board notes that with regard to PTSD, in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the United States Court 
of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the claimant is challenging the initial evaluation 
assigned following the grant of service connection for PTSD 
in a July 2004 rating decision.  In Dingess, the Court held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

In the claimant's notice of disagreement (NOD), the claimant 
took issue with the initial 10 percent disability rating and 
has stated that he is seeking a 20 percent rating, but such a 
rating does not exist in the rating code; thus it is presumed 
to be seeking the maximum benefits available under the law.  
Id.; see also AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, 
in accordance with 38 U.S.C.A. §§ 5103A and 7105(d), the RO 
properly issued a statement of the case (SOC) which 
contained, in pertinent part, the pertinent criteria for 
establishing a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  
Therefore, VA complied with the procedural statutory 
requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well 
as the regulatory requirements in 38 C.F.R. § 3.103(b).  See 
also Dingess/Hartman.  The claimant was allowed a meaningful 
opportunity to participate in the adjudication of the claims.  

In this case, the pertinent June 2004 VCAA letter did not 
give the criteria for service connection, but rather for a  
higher rating, which ultimately the matter on appeal.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that an SOC or supplemental 
statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007) (Mayfield III).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See Mayfield III, (citing 
Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  In this 
case, an SOC has been issued.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

With regard to the claim for an increased rating for hearing 
loss, the notice requirements under 38 U.S.C.A. § 5103 
underwent significant changes during the pendency of the 
Veteran's appeal.  The U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) recently held that, for increased 
rating claims, notice provided to the Veteran under 
38 U.S.C.A. § 5103 need not be "veteran specific," and that 
VA is not required to notify the Veteran that he may submit 
evidence of the effect of his worsening disability on his 
daily life, nor is VA required to notify the Veteran of 
diagnostic codes that his disability may be rated under.  See 
Vazquez-Flores/Wilson v. Shinseki, No. 2008-7150 (Fed. Cir., 
Sept. 4, 2009).  Nonetheless, the Board notes that, in a 
BLANK letter, the Veteran was informed of the diagnostic 
codes that his disability may be rated under, and was 
notified that he may submit evidence regarding the impact of 
his disability on his employment and daily life. 

The Board notes that the VCAA notices along with the SOC and 
SSOC provided information to the claimant relevant to the 
specific pertinent diagnostic codes.  Also, in addition, in a 
March 2006 letter, the section entitled "Disability 
Rating," specifically cited to the impact on employment and 
described the types of evidence which would support the 
claim.  The claimant was also told that disability rating 
range from zero to 100 percent based on the nature of the 
symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their 
impact upon employment.  

The claimant's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  There is no 
objective evidence indicating that there has been a material 
change in the service-connected gunshot wound disabilities 
since the claimant was last examined.  38 C.F.R. § 3.327(a).  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The VA examination reports are thorough and supported by the 
record.  The reports included a review of the pertinent 
history and examination of the Veteran.  His current symptoms 
were discussed.  Therefore, the examinations in this case are 
adequate upon which to base a decision.  The records satisfy 
38 C.F.R. § 3.326.

In sum, the claimant was provided the information necessary 
such that any defective predecisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  As noted, the SOCs, VCAA notices, and 
March 2006 letter, furnished the necessary additional 
notification to the claimant with regard to his claims.  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's 
entire history is reviewed when making disability 
evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).


Rating for Right Ear Hearing Loss

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  

However, if VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees 
of disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased-rating claim has been pending.  Cf. 
McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board 
finding that veteran had disability "at some point during 
the processing of his claim," satisfied service connection 
requirement for manifestation of current disability); Moore 
v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court found no basis 
for drawing a distinction between initial ratings and 
increased rating claims for applying staged ratings.  
Accordingly, it was held that ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
this case, there has not been a material change in the 
disability level and a uniform rating is warranted.

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Acevedo-
Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  The schedule provides 
a table (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment.  Testing for hearing 
loss is conducted by a state-licensed audiologist, including 
a controlled speech discrimination test (Maryland CNC).

The evaluation is based upon a combination of the percent of 
speech discrimination and the puretone threshold average 
which is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  
Table VII in the schedule is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear, the horizontal rows 
representing the ear having better hearing and the vertical 
columns the ear having the poorer hearing.  The percentage 
evaluation is indicated where the row and column intersect.  
Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c).  Copies of the 
pertinent tables were provided to the veteran in the 
statement of the case.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  See 38 C.F.R. § 
4.86(a).  When the puretone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  See 38 C.F.R. § 4.86(b).

According to the application regulations, if impaired hearing 
is service-connected in only one ear, in order to determine 
the percentage evaluation, from Table VII, the nonservice-
connected ear will be assigned a Roman numeral designation of 
I, subject to the provisions of 38 U.S.C.A. § 3.383; 38 
C.F.R. § 4.85(f).  In this regard, compensation is payable 
for the combination of service-connected and nonservice-
connected disabilities as if both disabilities were service-
connected, provided the nonservice-connected disability is 
not the result of the appellant's own willful misconduct.  38 
C.F.R. § 3.383(a).  If hearing impairment in one ear is 
compensable to a degree of 10 percent or more as a result of 
service-connected disability, and there is hearing impairment 
in the other ear as a result of nonservice-connected 
disability that meets the provisions of 38 C.F.R. § 3.385, 
compensation is payable as if both disabilities were service-
connected.  38 C.F.R. § 3.383(a)(3)).  Essentially, if the 
service-connected ear is 10 percent or more disabling, the 
deafness of the nonservice-connected ear (whether total or 
partial) is considered in assigning the proper rating.  In 
this case, the service-connected right ear is not 10 percent 
or more disabling, and thus, the nonservice-connected left 
ear is assigned a Roman numeral designation of Level I.  

The Veteran maintains that his hearing loss has not improved.  
He is competent to report having difficulty hearing.  He is 
also credible in his statements in that regard.  However, he 
is not competent to provide an opinion regarding his exact 
audiological findings at various Hertz levels or of his 
speech recognition scores as these matters require medical 
expertise and a complex medical assessment.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007).

On the authorized VA audiological evaluation in May 2004, 
pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

10
5
50
50
LEFT

10
5
30
35

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 100 percent in the left ear.  
The puretone threshold average in the right ear was 29.  The 
puretone threshold average in the left ear was 20.  

As noted, the left ear is assigned a Roman numeral 
designation of Level I.  However, even under the rating 
criteria, the VA examination results constitute Level I 
hearing on the left.  Also, under the rating criteria, the VA 
examination results constitute Level I hearing on the right.  
When combined, the result is a non-compensable or 0 percent 
disability evaluation.  

Further, the Board finds that 38 C.F.R. § 4.86(a) is not for 
application because the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is not 55 decibels or more.  The Board further finds that 38 
C.F.R. § 4.86(b) is not for application as the puretone 
threshold is not 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz.

The Board acknowledges the Veteran's contentions regarding 
his difficulty hearing, however, the audiology examination 
yielded results warranting a non-compensable rating.  This 
objective evidence is more persuasive with regard to the 
level of disability under the Rating Schedule as it 
specifically pertains to that rating criteria.  

VA regulations set forth specific requirements for the 
conduct of audiology examinations used to rate hearing loss.  
38 C.F.R. § 4.85(a); see also 38 C.F.R. § 4.85(b)-(d) (2009).  
Those regulations anticipate that examinations will be 
conducted in a controlled environment.  They also recognized 
that in certain exceptional circumstances examinations in a 
controlled environment would not adequately portray the level 
of hearing impairment under ordinary conditions of life.  Id.  
For that reason, VA adopted 38 C.F.R. § 4.86 to evaluate 
those exceptional patterns of hearing loss.  Id.  Further, in 
Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the 
Court addressed VA's policy of conducting all audiometry 
testing of hearing-loss claimants in a sound-controlled room 
and whether that practice is valid.  With respect to this 
matter, in that case, the appellant argued that VA's policy 
of conducting audiometry testing in a sound-controlled room 
is an erroneous interpretation of, or is otherwise 
inconsistent with, VA's medical examination regulations.  In 
rejecting this argument, the Court noted that the appellant 
offered no expert medical evidence demonstrating that an 
audiometry test conducted in a sound-controlled room produces 
inaccurate, misleading, or clinically unacceptable test 
results.  The Court also noted that appellant did not offer 
any expert medical evidence demonstrating that an alternative 
testing method exists and that this method is in use by the 
general medical community.  The Court instead found that the 
appellant simply offered his own unsubstantiated lay opinion 
as to the impropriety of testing in a sound-controlled room, 
and that VA's policy of conducting examinations in a sound-
controlled room cannot be invalidated on this basis.  

The Board in no way discounts the difficulties that the 
Veteran experiences as a result of his hearing loss.  
However, as was explained above, the assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the rating schedule to the numeric designation 
assigned after audiometry results are obtained.  Hence, the 
Board has no discretion in this matter and must predicate its 
determination on the basis of the results of the audiology 
results of record.  See Lendenmann.  In other words, the 
Board is bound by law to apply VA's rating schedule based on 
the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the preponderance of the evidence is against a compensable 
rating.  

In denying the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's right 
ear hearing loss with the established criteria found in the 
rating schedule for hearing loss disability shows that the 
rating criteria reasonably describes the Veteran's disability 
level and symptomatology; as discussed above.  The Board 
further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it 
manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his disability.  
Indeed, it does not appear from the record that he has been 
hospitalized at all for that disability.  Additionally, there 
is not shown to be evidence of marked interference with 
employment due to the disability.  There is nothing in the 
record which suggests that the disability itself markedly 
impacted his ability to perform his job.  Moreover, there is 
no evidence in the medical records of an exceptional or 
unusual clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected right ear hearing loss disability on 
appeal causes impairment with employment over and above that 
which is contemplated in the assigned schedular rating.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired].  The Board therefore has 
determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the Veteran has not shown 
in this case is that the service-connected disability's 
manifestations have resulted in unusual disability or 
impairment that has rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 38 C.F.R. § 
3.321(b)(1) is not warranted in this case.


Rating for PTSD

Before proceeding with its analysis of the Veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  See also Hart.  In this case, there has 
been a material change in the disability level and staged 
ratings are warranted.

The regulations for mental disorders are found in 38 C.F.R. 
§§ 4.125-4.130.  The Board notes that psychiatric 
disabilities evaluated under Diagnostic Code 9411 are rated 
according to the General Rating Formula for Mental Disorders.  

The rating criteria provide a 10 percent disability rating 
for occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

The rating criteria provides a 30 percent rating for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. §§ 4.125-4.130.

The Veteran was afforded a VA examination in June 2006.  At 
that time, the Veteran indicated that he had preferred to 
manage his psychiatric problems with the aid of a general 
practitioner and not a psychiatric specialist due to the 
nature of his job in law enforcement.  The Veteran stated 
that he ad been married for 38 years and was employed as a 
parole officer.  He did not report having lost any time from 
work due to PTSD.  His typical day included work, usual 
family activities, and household chores.  He also enjoyed 
riding a motorcycle for relaxation.  He reported that his 
psychiatric problems included nightmares about his combat 
experiences, which occurred on a sporadic basis.  He had 
recurrent thoughts on a frequent basis, almost daily.  He was 
susceptible to environmental triggers and tried to avoid 
military themes and violence.  He stated that he had 
difficulty with managing irritability and anger.  He also 
experienced decreased concentration, anxiety episodes, and 
hypervigilance.  The Veteran related that he had marital 
problems due to emotional detachment and also had 
estrangement from his family.  On mental status examination, 
he was polite and cooperative.  He was not in acute distress.  
His affect was appropriate and unconstructed.  His mood 
appeared dysthymic. He was alert, oriented, relevant, and 
coherent.  There were no evident signs of psychosis.  He did 
not exhibit suicidal or homicidal thinking.  There was no 
impairment of thought processes.  He was competent and able 
to manage his affairs.  He presented his experiences, 
problems, and symptoms in a seemingly sincere, candid, and 
honest manner.  The diagnosis was PTSD and his global 
assessment of functioning (GAF) was 63.  

In a September 10, 2007 letter, J.S.O., MMFT, CACII, a mental 
health specialist from the Veteran's place of employment, 
indicated that she was familiar with the Veteran.  She 
related that the Veteran had significant problems with 
emotional numbness toward people and avoided closeness with 
others.  She stated that the Veteran had moved out of his 
family home and was laving in a mobile home in the backyard 
because he could not provide the emotional closeness that his 
family demanded of him.  In addition, he exhibited 
obsessive/compulsiveness and was suspicious of others.  He 
also worried excessively.  She reported that the Veteran 
seemed to have difficulty with social interaction and 
frequently turned down social invitations.  The Veteran told 
her that he suffered from trembling, nausea, and difficulty 
talking when in large groups.  She stated that he appeared 
fatigued and the Veteran related that he had difficulty 
falling and staying asleep.  She felt that his detachment, 
obsessiveness, and suspiciousness were consistent with his 
PTSD as related to his background as a helicopter gunner in 
Vietnam.  

The Veteran reports that he has sleep disturbance and the 
lack of sleep resulted in depression, memory loss issues, 
hypervigilance, and suspicion.   He also reports having 
problems with concentration at his job and in his personal 
life.  He states that he has anger and irritability.  Due to 
his suspiciousness, he maintains that he seldom leaves him 
unarmed because he has a fear of others that borders on 
paranoia.  

In viewing the record including the VA examination, the 
September 10, 2007 letter, and the Veteran's statements, the 
Board finds that prior to September 10, 2007, a 10 percent 
rating was warranted, but as of that date, a 30 percent 
rating is warranted.  

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).  The Board notes that an 
examiner's classification of the level of psychiatric 
impairment, by a GAF score, is to be considered but is not 
determinative of the percentage rating to be assigned.  
VAOPGCPREC 10-95.

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  See 
38 C.F.R. § 4.130.

On the VA examination, the GAF was 63, indicative of mild 
symptoms.  This GAF score was consistent with the mental 
status examination which revealed that the Veteran was 
cognitively intact and demonstrated minimal impairment.  He 
was not psychotic and few symptoms were identified.  In sum, 
he exhibited occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress which comports with a 10 percent rating, 
but no more.  

However, in viewing the September 10, 2007 letter of the 
private mental health specialist as well as the Veteran's 
statements, it is clear that the Veteran's PTSD worsened.  A 
30 percent rating is warranted because the Veteran's PTSD is 
productive of occupational and social impairment with 
occasional decrease in work efficiency.  The Veteran exhibits 
depressed mood,  suspiciousness, chronic sleep impairment, 
and some memory loss.  He has problems with irritability and 
anger.  Also, significantly, he has issues with emotional 
numbing and detachment which negatively affects home and work 
relationships.  

While the Board finds that the evidence supports a 30 percent 
rating, the Veteran does not meet the criteria for a 50 
percent rating.  A 50 percent rating is not warranted because 
the Veteran's PTSD was not productive of occupational and 
social impairment with reduced reliability and productivity.  
The Veteran does not have flattened affect.  There is no 
evidence o speech impairment or panic attacks.  There is no 
evidence that he had difficulty in understanding complex 
commands.  There is no evidence of impaired judgment or 
abstract thinking.  While the Veteran reports depression, it 
is not to the extent that he is unable to function 
independently, appropriately and effectively.  The Veteran 
has detachment issues, as noted, but he has been able to 
maintain employment and family relationships in general.  
Accordingly, the Board concludes that the criteria for a 50 
percent rating are not met.  

Thus, the preponderance of the evidence is against a rating 
in excess of 10 percent for PTSD prior to September 10, 2007, 
but the evidence supports a 30 percent rating as of that 
date.  

With regard to an extraschedular rating and considering Thun, 
the evidence in this case does not show such an exceptional 
disability picture that the available schedular evaluation 
for the service-connected disability is inadequate.  A 
comparison between the level of severity and symptomatology 
of the Veteran's PTSD with the established criteria found in 
the rating schedule shows that the rating criteria reasonably 
describes the veteran's disability level and symptomatology; 
as discussed above.  The record does not show that the 
Veteran has required frequent hospitalizations for his 
disability.  He has not been hospitalized at all for that 
disability.  Additionally, there is not shown to be evidence 
of marked interference with employment due to the disability.  
There is nothing in the record which suggests that the 
disability itself markedly impacted his ability to perform 
his job.  Moreover, there is no evidence in the medical 
records of an exceptional or unusual clinical picture.  

Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.


ORDER

The appeal as to the issue of service connection for basal 
cell carcinoma to include as secondary to herbicide exposure 
is dismissed

An increased (compensable) rating for right ear hearing loss 
is denied.

Prior to September 10, 2007, a rating in excess of 10 percent 
for PTSD is denied.

As of September 10, 2007, a 30 percent rating for PTSD is 
granted, subject to the laws and regulations governing 
monetary benefits.


REMAND

Whether New and Material Evidence has been Submitted to 
Reopen the Claim of Service Connection for IBS

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
addressed directives consistent with the Veterans Claims 
Assistance Act (VCAA) with regard to new and material 
evidence.  

The Court stated that in order to successfully reopen a 
previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence-evidence that is 
both new and material.  The terms "new" and "material" 
have specific, technical meanings that are not commonly known 
to VA claimants.  Because these requirements define 
particular types of evidence, when providing the notice 
required by the VCAA it is necessary, in most cases, for VA 
to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  This notice obligation does not 
modify the requirement that VA must provide a claimant notice 
of what is required to substantiate each element of a service 
connection claim.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.

In addition, VA's obligation to provide a claimant with 
notice of what constitutes new and material evidence to 
reopen a service connection claim may be affected by the 
evidence that was of record at the time that the prior claim 
was finally denied.  In order to satisfy the legislative 
intent underlying the VCAA notice requirement to provide 
claimants with a meaningful opportunity to participate in the 
adjudication of their claims, the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  

Therefore, the question of what constitutes material evidence 
to reopen a claim for service connection depends on the basis 
on which the prior claim was denied.  

In this case, the VCAA notice was inadequate.  Accordingly, 
this case must be remanded for the claimant to be furnished 
specific notification of the reason for the prior final 
denial and of what constitutes material evidence.  The Board 
notes that the claim of service connection for IBS was last 
denied in a final RO decision in April 1990 because IBS was 
not shown on his inservice retirement examination.  

Accordingly, this matter is REMANDED for the following 
action:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and subsequent interpretive 
authority.  See, e.g., Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); 
VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  A notice 
consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim;  (2) inform the claimant about the 
information and evidence that VA will 
seek to provide; and (3) inform the 
claimant about the information and 
evidence the claimant is expected to 
provide.

The VCAA notice should include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the 
claims(s) on appeal, as outlined by the 
Court in Dingess/Hartman.

The VCAA notice should include specific 
notice of why the claim was previously 
denied in April 1990 and what constitutes 
material evidence for the purpose of 
reopening the claim.  

2.  Thereafter, the AMC should 
readjudicate the claim on appeal in light 
of all of the evidence of record.  If the 
issue remains denied, the appellant 
should be provided with a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


